Haight, J.:
On or about the 17th day of June, 1881, the plaintiff recovered a judgment against one Michael G. Mundy, before B. 0. Koup, a justice of tbe peace. Thereupon an execution was issued upon tbe judgment and delivered to tbe defendant Boylan, who was an acting constable of that .town. Tbe execution was in tbe usual form, against tbe property of tbe judgment debtpr; and in case sufficient property could not be found, it commanded the arrest of tbe judgment debtor and bis conveyance to tbe jail of tbe county, there to remain until be paid tbe judgment or was discharged according to law.
This action was brought against tbe defendant Boylan as constable, and tbe other defendants as bis sureties upon tbe bond given by him as such officer, to recover tbe amount of tbe execution upon tbe ground that be failed to return tbe same to tbe justice within the time prescribed by law, and that be also failed to arrest tbe judgment debtor as be was therein commanded to do. Upon tbe trial it appeared that tbe action was upon a breach of contract, and the justice testified that be issued tbe body execution through mistake ; that tbe defendant Boylan was advised by Mr. "Windsor, tbe attorney who tried the case for tbe plaintiff before tbe magistrate, and who procured tbe execution to be issued, not to arrest the defendant upon it, that it was void; that tbe execution should only have been one on contract; and that tbe defendant would get into trouble if be made tbe arrest; and that be bad better hold it and do nothing further under it. It further appeared upon tbe trial that, before tbe return day of tbe execution, tbe justice filed bis docket with tbe town clerk, together with tbe certificate required by tbe Code, and removed from the county. The defendant gave evidence tending to show that, after the delivery of tbe execution to him, be attempted to collect tbe execution out of tbe personal property *153of the judgment debtor, but that none could be found; and that within sixty-five days from the time that the execution was delivered to him he duly made his return upon his execution and filed the same with the town clerk. The court charged the jury that if they should find from the evidence that the constable returned the execution to the town clerk’s office within sixty-five days after its issuance, such a return would be a substantial compliance with the law, and, consequently, would relieve the constable and his sureties from liability. This charge was excepted to, and presents the only serious question to be considered upon this appeal.
Section 3031 of the Code provides that, “The constable must return the execution to the justice,” etc.
Section 3039 provides that, “If a constable fails to return an execution within five days after the return day thereof, the party in whose favor it was issued may recover, in an action against the constable, the amount of the execution,” etc.
Section 3042 provides that his sureties are liable for any neglect of duty with respect to the execution. The execution was returnable within sixty days. The constable had five days thereafter in which to make his return to the justice, and this he failed to do, but instead thereof made his return, and filed it with the execution in the office of the town clerk.
The question is thus presented as to whether the removal of the justice from the county and the surrender of his office as justice, relieves the constable from making return to him. In case the justice had absconded and had removed to parts unknown or had died, a return to the justice under section 3031 could not be made, and we can hardly believe that under such circumstances it was the intention of the legislature to hold the constable and his sureties responsible for the amount of the execution. In the case .under consideration there was a-removal of the justice from one county to another. "Was it the duty of the constable to follow up the justice into the county to which he had removed and then make his return to him? By removing from the county he had abandoned his office, he had surrendered up his docket and was no longer authorized to act as a magistrate. If the constable could be required to follow him into one county he could into another, even the remotest *154county in the State, and if into sucli county, why not into other States, or even foreign countries? This would impose hardships upon constables which would be unjust and inequitable, and such construction, therefore, ought not to prevail unless required by the express provisions of the Code.
Section 3144 provides that, “If a justice of the peace, either before or after the expiration of his term of office, removes from the town or city wherein he was elected, he must forthwith deposit with the cleric of that town or city his docket book and all other books and papers in his custody relating to an action or special proceeding which has been heard by him or commenced before him.”
Section 3145 provides that, “ A justice of the peace must make in each docket book deposited by him, as prescribed in the last section, a certificate under his hand to the effect that each judgment or order entered therein was duly rendered or made as therein stated, and that the sum appearing by the book to be due thereupon had not been paid to his knowledge.” All this, as we have seen, had been done by the magistrate in this case before removing from the county.
Section 3146 provides that, “ If a justice of the peace dies, or Ms office becomes otherwise vacant, the town or city clerk must demand and receive all books and papers which belonged to the justice, in his official capacity, from any person having them in his possession.”
While this section does not, in express terms, state that the execution shall be returned to and filed with the town clerk, still it appears to us to be authority for such filing, Justice Roup’s office having become vacant by his removal from the county. The town clerk thereby became entitled to demand and receive all books and papers which belonged to the justice in his official capacity. The execution which the justice had previously issued was required to be returned to and filed with him. The execution, therefore, belonged to the justice in his official capacity, and was one of the papers which the town clerk had the right to demand and receive from the person having the possession of it. The various provisions of the Code must be considered and construed together, so as to form one harmonious Code of practice. When we come to read sections 3031 and 3146 together there is no conflict, but a har*155monious, consistent proceeding, provided under tlie changed circumstances of the death or vacancy in the office of the justice.
The court also charged the jury that if they should find from the evidence, as a matter of fact, that Mr. Windsor was authorized by the plaintiff to look after the execution, and gave the directions to the officer, under the authority of the plaintiff, to hold the execution, and he did hold it, that they should find a verdict for the defendant.
This charge was not excepted to. Mr. Windsor, as we have seen, was the attorney for the plaintiff in the trial of the case before the magistrate, and procured the execution to be issued. As he testified, he was authorized by the plaintiff to look after it in the hands of the constable. We think, therefore, if he did instruct the constable not to make the arrest, that the execution was void in that particular, to hold the same, etc., the plaintiff is estopped by the acts of his duly authorized agent; and that the constable ought not to be held responsible for doing that which the plaintiff or his agent requested him to do.
The testimony of Windsor was objected to, and it is now claimed that it was in violation of section 835 of the Code, which provides that: “ An attorney or counselor-at-law shall not be allowed to disclose a communication made by his client to him, or his advice given thereon in the course of his professional employment.” We apprehend, however, that the communication and advice which is privileged under this provision pertains to the subject-matter, and not to the fact of his employment as an attorney. Otherwise, we should be unable to determine whether the attorney was acting in the course of his professional employment. No other questions aro raised which we deem it necessary to here discuss.
The judgment and order should be affirmed.
Smith, P. J, Barker and Bradley, JJ., concurred.
Judgment and order affirmed.